Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 1 of 12 PagelD #: 4

AFFIDAVIT
STATE OF WEST VIRGINIA
COUNTY OF CABELL, to-wit:

I, TODD A. BERRY, being duly sworn, do hereby depose and

state as follows:
INTRODUCTION

1. I make this affidavit in support of an application under
Rule 41 of the Federal Rules of Criminal Procedure for a search
warrant authorizing the examination of property, a cellular
telephone, which is currently in law enforcement possession, and the
extraction of electronically stored information from that property
described in Attachment B.

BACKGROUND OF AGENT

 

2. I am currently employed as a Special Agent with the
Federal Bureau of Investigation (“FBI”) and have been so employed
for over ten years. I am currently assigned to the Huntington,
West Virginia, Resident Agency of the Pittsburgh Division, in the
Southern District of West Virginia. As a Special Agent, I am
authorized to investigate violations of the laws of the United
States and to execute warrants issued under the authority of the
United States. During the course of my employment with the FBI,
I have participated in several investigations involving the
Internet, email and electronically transferred files. I have

investigated violations of federal law, including interstate

 
 

 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 2 of 12 PagelD #: 5

threats, and the online threats to cause serious bodily injury or
death to another, particularly in relation to violations of Title
18, United States Code, Sections 875(c). I have participated in
the execution of search warrants involving online threats and
interstate violence offenses, and the search and seizure of
computers and other digital devices related to those offenses. I
work with other federal, state, and local law enforcement
personnel in the investigation of crimes involving a communication
in interstate commerce containing a threat to injure the person
of another.

3. This affidavit is intended to show only that there is
sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

IDENTIFICATION OF THE PROPERTY TO BE EXAMINED

4, The property to be searched is one (1) Apple Iphone 8 Plus
cellular telephone, bearing International Mobile Equipment Identity
(“IMEI”) number 356774080007875 and Mobile Station International
Subscriber Directory Number (“MSISDN”) 16812454469, (the “subject cell
phone”), Serial number F2LV5073J3CM2. The subject cell phone is
currently located at the FBI Huntington Resident Agency in Huntington,
West Virginia. Through my involvement in this investigation, I know
that the subject cell phone has been stored in a manner in which its
content is, to the extent material to the investigation, in

substantially the same state as it was when the subject cell phone

 
 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 3 of 12 PagelD #: 6

first came into the custody of the FBI. It came into the FBI’s
possession in the following way: on June 30, 2020, officers executed
an arrest warrant issued from the Cabell County Courthouse in
Huntington, West Virginia for Silas Thornton King in the parking lot
adjacent to the Walmart in Hurricane, West Virginia, on June 30, 2020,
King’s cellular phone was seized from his person for the purpose of
safekeeping evidence related to an investigation of a violation of 18
U.S.C. § 875(c) (Interstate transmission of a communication
containing a threat to injure the person of another). King was read
aloud the consent to search form for the above cellular phone which
he refused to sign. King’s phone was transported to FBI Huntington
Resident agency for safe keeping until being transferred to FBI
Charleston Resident Agency, to be entered into evidence until a search
warrant is obtained. Once a search warrant is obtained, the data
will be extracted by a Senior Forensic Examiner to parse the data to
be reviewed. The Senior Forensic Examiner will then generate a report
for the case agent to review.
STATUTORY AUTHORITY
5. This investigation concerns violations of 18 U.S.C.

§ 875(c), transmitting a communication in interstate commerce

containing a threat to injury the person of another as follows:
Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 4 of 12 PagelD #: 7

DEFINITIONS
6. The following definitions apply to this Affidavit and
Attachment B:
a. Wireless telephone: A wireless telephone (or mobile
telephone, or cellular telephone) is a handheld wireless

device used for voice and data communication through
radio signals. These telephones send signals through

networks of transmitter/receivers, enabling
communication with other wireless telephones = or
traditional “land line” telephones. A_ wireless

telephone usually contains a “call log,” which records
the telephone number, date, and time of calls made to
and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range
of capabilities. These capabilities include: storing
names and phone numbers in electronic "address books;"
sending, receiving, and storing text messages and e-
mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back
audio files; storing dates, appointments, and other
information on personal calendars; and accessing and
downloading information from the Internet. Wireless
telephones may also include global positioning system
("GPS") technology for determining the location of the
device.

b. Digital camera: A digital camera is a camera that
records pictures as digital picture files, rather than
by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store
their, recorded images. Images can usually be retrieved
by connecting the camera to a computer or by connecting
the removable storage medium to a separate reader.
Removable storage media include various types of flash
memory cards or miniature hard drives. Most digital
cameras also include a screen for viewing the stored
images. This storage media can contain any digital data,
including data unrelated to photographs or videos.

c. Portable media player: A portable media player (or "MPS
Player" or iPod) is a handheld digital storage device

4

 

 
Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 5 of 12 PagelD #: 8

designed primarily to store and play audio, video, or
photographic files. However, a portable media player
can also store other digital data. Some portable media
players can use removable storage media. Removable
storage media include various types of flash memory
cards or miniature hard drives. This removable storage
media can also store any digital data. Depending on the
model, a portable media player may have the ability to
store very large amounts of electronic data and may
offer additional features such as a calendar, contact
list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning
System to display its current location. It often
contains records the locations where it has been. Some
GPS navigation devices can give a user driving or
walking directions to another location. These devices
can contain records of the addresses or locations
involved in such navigation. The Global Positioning
System (generally abbreviated "GPS") consists of 24
NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical
representation of the current time, combined with a
special sequence of numbers. These signals are sent
by radio, using specifications that are publicly
available. A GPS antenna on Earth can receive those
signals. When a GPS antenna receives signals from at
least four satellites, a computer connected to that
antenna can mathematically calculate the antenna's
latitude, longitude, and sometimes altitude with a
high level of precision.

 

e. PDA: A personal digital assistant, or PDA, is a
handheld electronic device used for storing data
(such as names, addresses, appointments or notes) and
utilizing computer programs. Some PDAs also function
as wireless communication devices and are used to
access the Internet and send and receive e-mail. PDAs
usually include a memory card of other removable
storage media for storing data and a keyboard and/or
touch screen for entering data. Removable storage
media include various types of flash memory cards or
miniature hard drives. This removable storage media
can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities
as personal computers. For example, PDA users can

 
 

 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 6 of 12 PagelD #: 9

work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global
positioning system ("GPS") technology for determining
the location of the device.

f. Internet: The Internet is a global network of computers
and other electronic devices that communicate with each
other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and
international borders, even when the devices
communicating with each other are in the same state.

7. Based on my training, experience, and research, I know
that the subject cell phone has capabilities that allow it to serve
as a wireless telephone, digital camera, portable media player,
GPS navigation device, and PDA. Further based upon my training
and experience, I know that data stored on devices of this type
can reveal, among other things, who has possessed or used the
subject cell phone.

CELL PHONE STORAGE AND FORENSIC ANALYSIS

8. Based on my knowledge, training, and experience, I know
that cell phones can store information for long periods of time.
This information may include sites visited or data accessed via
the Internet, which can sometimes be recovered using forensics
tools.

9. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information
that might serve as direct evidence of the crimes described in the

warrant, but also forensic evidence that establishes how the subject

cell phone was used, the purpose of its use, who used it, and when.

 

 
Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 7 of 12 PagelD #: 10

There is probable cause to believe that this forensic electronic

evidence might be on the subject cell phone because:

a. Data on a cell phone can provide evidence of a file
that was once on the cell phone but has since been
deleted or edited, or of a deleted portion of a file
(such as a paragraph that has been deleted from a
word processing file).

b. Forensic evidence on a cell phone can also indicate
who has used or controlled the cell phone. This "user
attribution" evidence is analogous to the search for
"indicia of occupancy" while executing a search
warrant at a residence.

c. A person with appropriate familiarity with how a cell
phone works may, after examining this forensic
evidence in its proper context, be able to draw
conclusions about how the cell phone was used, the
purpose of its use, who used it, and when.

d. The process of identifying the information used to
draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be
merely reviewed by a review team and passed along to
investigators. Whether data stored on a cell phone
is evidence may depend on other information stored on
the cell phone and the application of knowledge about
how a cell phone functions. Therefore, contextual
information necessary to understand other evidence
also falls within the scope of the warrant.

e. Further, in finding evidence of how a cell phone was
used, who used it, and when, sometimes it is necessary
to establish that certain data is not present on a

cell phone.

f. Based on the foregoing, and consistent with Rule
41(e) (2) (B), the instant warrant would permit the
examination of the subject cell phone. The

examination may require authorities to employ
techniques, including but not limited to, computer-—
assisted scans of the entire medium that might
expose many parts of the subject cell phone to human
inspection in order to determine whether it is
evidence described by the warrant.

7
 

 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 8 of 12 PagelD #: 11

10. Because this warrant seeks only permission to examine
the subject cell phone already in law enforcement's possession,
the execution of this warrant does not involve the physical
intrusion onto a premises. Therefore, I submit there is reasonable
cause for the Court to authorize execution of the warrant at any
time in the day or night.

BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE

 

11. I am currently assigned to the threats against law
enforcement investigation of SILAS THORNTON KING who made threats
of physical violence to sworn law enforcement officers of the
Milton Police Department located in Milton, West Virginia. On or
about June 28, 2020, he posted a Snapchat video, username
“silasking02,” with his “handle” “OPG” which depicts a video of
SILAS THORNTON KING as he verbally threatens with the intent to
kill, injure, harass, or intimidate officers of the Milton Police
Department. During this time, SILAS THORNTON KING was also
utilizing his cellular telephone to send the threatening video via
Snapchat. This message consisted of the following but are not
limited to: “$530 dollars cause I smoke weed, yea I fucking forgot,
I fucking forgot that it was legal in the state right fucking next
to me right. Sorry Milton, sorry you have no fucking money and
your fucking broke as fuck, you wanna know why, because your town

fucking sucks, it sucks fucking cock and every single one of you
 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 9 of 12 PagelD #: 12

mustache having mother fucking cops can suck my fucking cock, I
don’t give a fuck, I swear to God if I saw any of you out and I
have the opportunity to fucking shoot one right through your
fucking neck I fucking would, I swear to fuck I would.” The video
threat starts with a visual of a person holding a citation and
then the video depicts SILAS THORNTON KING’s face and partial upper
body while inside a vehicle.

4. The following information was obtained from
investigative reports and the interview of Officer Higginbotham:
Due to the previous charge of possession of marijuana and the
incident listed above, an arrest warrant was issued for SILAS
THORNTON KING from the Magistrate Court of Cabell County, West
Virginia, wherein SILAS THORNTON KING was charged with terroristic
threats.

5. By way of background, on June 30, 2020 Officer
Higginbotham advised during a traffic stop on Sunday, June 28,
2020 at approximately 11:42 p.m., he identified the front seat
passenger of the vehicle as SILAS THORNTON KING via KING’s West
Virginia Photo Driver’s License number F949059. During the stop,
Officer Higginbotham detected an odor of marijuana emitting from
the vehicle and ascertained from the occupants if any marijuana
was present. SILAS THORNTON KING indicated there was and removed
marijuana from the front passenger door and handed it to the

driver, who then handed it to Officer Higginbotham. Officer
 

 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 10 of 12 PagelD #: 13

Higginbotham subsequently issued SILAS THORNTON KING a misdemeanor
citation for possession of marijuana and possession of
paraphernalia found in a backpack within the vehicle, which SILAS
THORNTON KING claimed ownership of during a subsequent search.

6. On June 30, 2020, SA Berry played the video of the threat
posted on Snapchat by username “silasking02” to Milton Police
officers for Officer Higginbotham. Officer Higginbotham identified
the male in the video making the threat to be SILAS THORNTON KING.
Officer Higginbotham recognized SILAS THORNTON KING’s voice and
face due to the previous traffic stop he had just conducted on
June 28, 2020 where he identified SILAS THORNTON KING via his
driver’s license photo and from the conversation he had with SILAS
THORNTON KING during the traffic stop. Officer Higginbotham also
identified the clothing depicted in the video to appear to be the
same shirt worn by SILAS THORNTON KING during his interaction with
him on the traffic stop.

7. On June 30, 2020, SILAS THORNTON KING was located in the
parking lot adjacent to his place of employment, Walmart, in
Hurricane, West Virginia, by members of the West Virginia State
Police, Hurricane Police Department, Milton Police Department and
the FBI. SILAS THORNTON KING was transported to the West Virginia
State Police Winfield Detachment for processing. The arresting
officer was instructed by the duty Putnam County Magistrate to

take SILAS THORNTON KING to the Western Regional Jail after

10
 

 

Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 11 of 12 PagelD #: 14

processing where he would be arraigned later that evening. SILAS
THORNTON KING acknowledged and signed his Miranda Rights and
advised he was upset from receiving a citation for possession of
marijuana that he could not pay for and the fact that he was the
only person to receive a citation in the vehicle. He stated that
he “flew off the handle.” SILAS THORNTON KING advised when the
cop let them leave the traffic stop he told the driver to hurry
and pull out because if he did not, the cop was going to hear him
“lose it.” SILAS THORNTON KING admitted to posting the video on
Snapchat and remembered saying mean things about police officers
and threatening them with a gun. SILAS THORNTON KING further
stated he remembered saying in the video something about shooting
cops in the neck. SILAS THORNTON KING advised upon watching the
video it made him scared and realized that everyone who watched

the video would feel scared.

16. Based on the aforementioned factual information, your
Affiant respectfully submits there is probable cause to believe
violations of 18 U.S.C. §§ 875(c) have been committed and that
evidence of those violations is contained on the subject cell
phone.

17. Based on the foregoing, your Affiant respectfully

requests that this Court issue a search warrant authorizing the

11

 
Case 3:20-mj-00035 Document 1-1 Filed 07/08/20 Page 12 of 12 PagelD #: 15

examination of the subject cell phone described in Attachment A to

seek the items described in Attachment B.

Subscribed and sworn to

2020.

SPECIAL AGENT
FEDERAL BUREAU OF INVESTIGATION

°
or
bef me on the day of July,

C

 

CHERYL ‘A. EIHERT 2,
UWITED STATES\MAGISTRATE JUDGE

SOUTHERN \DISTR OF WEST VIRGINIA

12
